Pee Cubiam,
It is not necessary to consider the question whether at the time of defendant’s appointment by the court of common pleas, No. 1, the chief executive of the city of Pittsburg, though called the recorder, had the power of appointment conferred by the act of 1874 on a mayor, or if he had not at that time, whether such power was conferred or revived by the Act of April 23, 1903, P. L. 284, restoring the title of mayor, and on these questions we express no opinion.
No construction of the act suggested is free from difficulty but that given to it by the court below, as intended to *70apply only to the city fitting the description at the time of its passage, in other words, that .the act, though informal in that respect, was intended as a classification of cities with reference to public officers exercising a function of the police power of the state seems most in accord with the general intent of the legislature, and the judgment is affirmed on that portion of the opinion of the court below.
Judgment affirmed.